Citation Nr: 1100255	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to 
February 1988.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In June 2010, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The issue of entitlement to service connection for a left 
shoulder disability has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With respect to a lumbar spine disability, the Veteran's service 
treatment records indicate numerous in-service complaints of back 
pain and diagnoses of chronic back pain with questionable 
etiology.  

In November 2008, Dr. Coder provided that the Veteran had been a 
long time patient at his clinic and that upon establishing with 
him, the Veteran brought in his service medical records and that 
after reviewing them he found that the complaints that he came in 
for were related to his fall from a Marine Corp helicopter that 
caused him to land on the left side of his body upon impact.  Dr. 
Coder provided an opinion that the Veteran's visits for the ankle 
injury and back and hip pain were due to an abnormal gait and 
that the majority of his pain symptoms were caused by his in-
service ankle injury which had caused him to wear down the left 
side of his body much faster than normal.

In January 2009, the Veteran underwent VA examination.  With 
respect to his back, the Veteran reported that he was admitted in 
Tripler Army Hospital for about one and 1/2 weeks for treatment of 
back pain in 1982.  After physical examination and x-rays of the 
lumbar spine, the diagnosis was normal thoracolumbar spine with 
no loss of function.  

The Board acknowledges that the Veteran has experienced chronic 
lumbar spine pain both in service and after service.  However, 
the alleged disorder, chronic pain, is actually just reported 
symptomatology.  Without a recognized injury or disease entity, 
VA is not authorized to award compensation for reported 
symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) 
(Service connection is awarded for "a particular injury or 
disease resulting in disability..."); see also Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.)  

However, the Board notes that with respect to the January 2009 VA 
examination, the x-rays showed 6 nonrib-bearing lumbar type 
vertebral bodies with sacralization of the L6 vertebral body.  
There was anatomic alignment and lordosis of the lumbar spine. 
Impression was transitional lumbosacral anatomy with 6 lumbar 
type vertebral bodies and sacralization of L6 vertebral body.  
Although this appears to be a congenital abnormality, it has not 
been addressed by any of the medical providers or the January 
2009 VA examiner. 

With respect to the remaining issues on appeal, the treatment 
records from Tripler Naval Regional Medical Clinic indicate that 
on April 15, 1983, the veteran leaned against closed door in 
helicopter about 20 feet above ground, door opened, and veteran 
fell out onto legs.  Physical examination demonstrated that left 
ankle was tender over dorsum and lateral malleolus, joint stable, 
Achilles intact; right ankle within normal limits; skin with 
superficial abrasions; right knee stable, all ligaments intact, 
no effusion; right third finger proximal phalynx tender with 
abrasion; left ankle series and right hand within normal limits; 
no head trauma; c-spine nontender.  Assessment was first degree 
sprain left ankle contusions.  

The record indicates that the Veteran has been diagnosed with 
bilateral hip degenerative joint disease and left knee 
degenerative arthrosis and very minimal degenerative changes of 
the right knee.  In support of his claim, the Veteran has 
provided private medical opinion from Dr. Coder, which links the 
Veteran's hip pain to an in-service fall from a helicopter.  In 
August 2009, VA physician, Dr. Prock, opined that he believed 
that osteoarthritis of the hips was directly related to trauma 
the Veteran suffered from a fall from a helicopter while on 
active duty.

However, VA examiner, Dr. Yarrozu, opined that mild degenerative 
condition of bilateral hips and painful knees with normal x-ray 
findings were not likely related to service-connected chronic 
left ankle sprain and that bilateral hip condition was less 
likely the result of the fall from a helicopter while he was in 
service because there was no documentation that he was treated 
for any hip condition after the fall from helicopter and during 
his stay in the service and separation examination was negative 
and there was no abnormal gait except slow gait.

The Board finds that none of the opinions above are adequate upon 
which to base a decision.  Therefore, in order to afford the 
Veteran every consideration with respect to the present appeal 
and to ensure due process, it is the Board's opinion that an 
additional medical opinion in conjunction with the review of the 
entire record and examination of the Veteran is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or non-
VA medical treatment for his lumbar spine, 
hips, or knees that is not evidenced by the 
current record.  If so, the Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may also 
submit any evidence or further argument 
relative to the claim at issue.

2.  The Veteran should be afforded the 
appropriate VA examination by an 
orthopedist to determine the etiology of 
all current lumbar spine, hip, and knee 
disorders.  The claims file must be made 
available to and reviewed by the 
orthopedist in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The orthopedist 
should identify all current lumbar spine, 
hip, and knee disorders and provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
lumbar spine, hip, and/or knee diagnoses 
are related to the Veteran's active duty 
service, including a fall from a 
helicopter, or are caused by or chronically 
worsened by service-connected chronic left 
ankle sprain.     

If a congenital condition exists, the 
examiner should state whether it is a 
disease or defect.  VA's Office of General 
Counsel has distinguished between 
hereditary diseases and defects, 
emphasizing that the former is capable of 
improvement or deterioration while the 
latter is static.  VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90).  A "defect" is defined as an 
imperfection or structural abnormality, 
while a "disease" is any interruption of 
the normal structure or function of any 
part, organ, or system of the body that is 
manifested by a characteristic set of 
symptoms and signs.  Id.

If a congenital defect is present, the 
examiner should render a medical opinion as 
to whether the evidence shows that it was 
as likely as not subject to a superimposed 
disease or injury during military service 
that resulted in disability apart from the 
congenital or developmental defect.

If a congenital disease is present, the 
examiner should render a medical opinion as 
to whether the evidence shows it was not 
aggravated (worsened) by the Veteran's 
military service.  If there was worsening, 
was this due to the natural progress of the 
disease?

The orthopedist is also requested to 
comment on the opinions of Dr. Coder in 
January 2007 and November 2008, Dr. Yarrozu 
in January 2009 and April 2009, Dr. Prock 
dated in August 2009, and the lay 
statements of the Veteran, including 
opinions and/or statements which are 
inconsistent with the medical evidence of 
record.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



